NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DORIAN CARTER,                                  No. 20-55952

                Plaintiff-Appellee,             D.C. No. 2:19-cv-03217-MWF-E

 v.
                                                MEMORANDUM*
NATHALEE EVANS, as Claimant to Status
of Trustee of the Declaration Establishing
the Eugenia M. Ringgold Living Trust Dated
February 28, 1997 and to status as Executor
of the State of Eugenia M. Ringgold,

                Defendant-Appellant,

and

TRACY SHEEN,

                Defendant.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Nathalee Evans appeals from the district court’s order remanding her case to

California Superior Court for lack of subject matter jurisdiction. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s decision

to remand a removed case. Patel v. Del Taco, Inc., 446 F.3d 996, 998 (9th Cir.

2006). We may affirm on any basis supported by the record. Thompson v. Paul,

547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      The district court’s remand of Evans’s action to state court was proper

because Evans failed to establish that the state court could not enforce her rights

and because Evans has not identified a California statute or constitutional provision

that purports to command the state court to ignore her federal civil rights. See

Patel, 446 F.3d at 998-99 (two-part test for removal under 28 U.S.C. § 1443(1)).

      We lack jurisdiction to review the portions of the district court’s order

remanding Evans’s action to state court for lack of subject matter jurisdiction

because remand for lack of diversity or federal question jurisdiction is not

reviewable on appeal. See 28 U.S.C. § 1447(d) (an order remanding a case to the

state court from which it was removed under 28 U.S.C. § 1441 is not reviewable

on appeal).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).




                                          2                                       20-55952
Evans’s request for judicial notice (Docket Entry No. 14) is denied.

AFFIRMED.




                                   3                                   20-55952